United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-50569
                        Conference Calendar



RALPH LOUIS PLATT,

                                    Plaintiff-Appellant,

versus

KELLY KOTZAR; STEVE CLOVER; OSCAR MENDOZA,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-03-CV-229
                       --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Ralph Louis Platt, Texas prisoner # 676188, seeks leave to

appeal in forma pauperis (“IFP”) the dismissal as frivolous and

for failure to exhaust his 42 U.S.C. § 1983 civil rights lawsuit.

By moving for IFP, Platt is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.   See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-50569
                                  -2-

     Platt argues that he is entitled to proceed IFP because he

is a pauper and because there is no evidence of bad faith on his

part.   He does not otherwise challenge the district court’s

certification; he likewise fails to challenge the reasons given

for the district court’s dismissal.    Platt does not specifically

renew the claims he raised in the district court, other than to

assert conclusionally that his civil rights have been violated.

     Platt has thus abandoned the only grounds for appeal.       See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

Consequently, the appeal is wholly without arguable merit and is

DISMISSED as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2; see also Baugh, 117 F.3d at 202

n.24.   The IFP motion is DENIED.   The motion for the appointment

of counsel is also DENIED.

     Both the district court’s dismissal of Platt’s complaint and

this court’s dismissal of the instant appeal count as “strikes”

for purposes of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).       Platt is CAUTIONED that if

he accumulates a third strike under 28 U.S.C. § 1915(g), he will

not be able to proceed IFP in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.       See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; MOTIONS DENIED; THREE-STRIKES WARNING

ISSUED.